DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Radford (US 4,753,474) in view of Chappell (US 3,799,600).
As to claims 1 and 17, Radford discloses an apparatus (12), as illustrated in Figures 1-5, for maneuvering a cylindrical container (10) of a given outer diameter, comprising a continuous rigid elastomeric band (see col. 2, lines 55-59) for placement about the cylindrical container, said band having at least one enlarged portion (13) therein with an elongated aperture therethrough forming a handle (see Figure 1 where a user’s hand is inserted through the aperture to grab), and on a portion of the band opposite the elongated aperture at least a second enlarged portion (24,25) with at least one generally flat exterior surface (25); a generally circular opening (11) in the interior of said band, the inner diameter of the opening having a diameter no greater than the given outer diameter of the cylindrical container, said band configured to be slidably placed about the cylindrical container (through the top portion of the container – see Figure 1) and thereby engage the cylindrical container within the opening, permitting the cylindrical container to be maneuvered using the handle; and said band being at least partially formed of a conformable material (bore 11 is lined with an elastomeric material 17, for example, rubber – see col. 2, lines 30-35) and having a thickness suitable for maintaining its general shape when the apparatus is used for maneuvering the container therein (see Figures 1-3).  However, Radford does not disclose the band to be constructed of foam material.
Chappell teaches a device (16) comprising a collar (18) constructed of a foam material (see col. 1, lines 34-37), wherein the collar is slidable to receive a vacuum bottle (10,12).  The foam material for the collar band would further allow the collar to accommodate a plurality of vacuum bottles of different sizes (see col. 2, lines 1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the band with a foam material (as taught by Chappell) instead of the elastomeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Foam is well known in the art for its resilient material properties.  Thus, the manner of enhancing a particular device (band) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Chappell.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art apparatus of Radford and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that the foam material for the collar in Chappell would allow the band of Radford to accommodate container of different sizes and positively prevent their separation or disengagement.
With claim 2, as modified by Chappell, the conformable material includes a closed-cell foam.
As to claim 5, Radford discloses a tank sleeve (12), as illustrated in Figures 1-5, for maneuvering a compressed gas cylinder  (scuba tank 10) of a given outer diameter, comprising a continuous rigid elastomeric band (see col. 2, lines 55-59) for placement about the compressed gas cylinder, said band having at least one enlarged portion (13) therein with an elongated aperture therethrough forming a handle (see Figure 1 where a user’s hand is inserted through the aperture to grab), and on a portion of the band opposite the elongated aperture at least a second enlarged portion (24,25) with at least one generally flat exterior surface (25); a generally circular opening (11) in the interior of said band, the inner diameter of the opening having a diameter no greater than the given outer diameter of the compressed gas cylinder, said band configured to be slidably placed about the compressed gas cylinder (through the top portion of the container – see Figure 1) and thereby engage the compressed gas cylinder within the opening, permitting the compressed gas cylinder to be maneuvered using the handle.  However, Radford does not disclose two tank sleeves and the band to be constructed of foam material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify two tank sleeves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.VI.B.  under Legal Precedent as Source of Supporting Rationale.
Furthermore, Chappell teaches a device (16) comprising a collar (18) constructed of a foam material (see col. 1, lines 34-37), wherein the collar is slidable to receive a vacuum bottle (10,12).  The foam material for the collar band would further allow the collar to accommodate a plurality of vacuum bottles of different sizes (see col. 2, lines 1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the band with a foam material (as taught by Chappell) instead of the elastomeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Foam is well known in the art for its resilient material properties.  Thus, the manner of enhancing a particular device (band) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Chappell.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art apparatus of Radford and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that the foam material for the collar in Chappell would allow the band of Radford to accommodate container of different sizes and positively prevent their separation or disengagement.
With claim 6, as modified by Chappell, the foam band is at least partially formed of a conformable material.
With claim 7, Radford discloses the claimed invention except for the foam band to have a thickness between 1 and 3 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the foam band to have a thickness between 1 and 3 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.I.
With claim 8, as modified by Chappell, the foam band has a thickness suitable for maintaining its shape when the cylindrical container is lifted using the handle.
With claim 9, as modified by Chappell, the foam band includes a conformable material.
With claim 10, as modified by Chappell,  the conformable material includes a closed-cell foam.
With claim 14, Radford has least one attachment member (23).
With claim 18, regarding the opening to be non-circular, it would have been an obvious matter of design choice to make the different portions of the opening of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP 2144.04.IV.B.  under Legal Precedent as Source of Supporting Rationale.
With claims 15-16, as modified by Chappell (see col. 1, lines 49-50 and col. 2, lines 1-5), the opening in the foam band of each tank sleeve includes features to facilitate use of the apparatus over a range of tank diameters while assuring frictional contact between the tank and the interior of the opening.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Radford (US 4,753,474) in view of Chappell (US 3,799,600), as evidenced by Polymershapesfab.com (https://www.polymershapesfab.com/what-is-eva-foam-how-do-you-choose-which-foam-to-use/#:~:text=Ethylene%20vinyl%20acetate%2C%20or%20EVA,known%20as%20%E2%80%9Cfoam%20rubber.%E2%80%9D).
Chappell teaches the use of foam for the collar.  Foam is well known in the art to be either PVC (Polyvinyl chloride) or EVA (Ethylene vinyl acetate) (see Polymershapesfab.com).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify EVA foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Allowable Subject Matter
Claims 4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Response, filed April 4, 2022, with respect to the rejection(s) of claims 1-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Radford (US 4,753,474) in view of Chappell (US 3,799,600).  Accordingly, this office action is considered to be Non-Final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651